(;+,%,7
6/27/2018               Amazon.com : Biotene OralBalance Moisturizing Gel Flavor-Free, Alcohol-Free, for Dry Mouth, 1.5 ounce (Pack of 3) : Home & Kitchen




                  Try Prime
                                    Home & Kitchen         biotene oral balance dry mouth ge

     Deliver to                                                                                     EN      Hello. Sign in                                                 0
     Newyork 10001                   Departments              Your Amazon.com                               Account & Lists             Orders        Try Prime                Cart

    Amazon Home           Shop by Room         Shop by Look         Home Décor     Furniture   Kitchen & Dining        Bed & Bath       Garden & Outdoor          Home Improvement




  ‹ Back to search results for "biotene oral balance dry mouth gel"



   Biotene OralBalance Moisturizing Gel Flavor-Free,                                                          Was: $21.90

   Alcohol-Free, for Dry Mouth, 1.5 ounce (Pack of 3) Biotène                                                Price:   $16.89 ($5.63 / Count)
                                                                                                                   FREE Shipping on orders over $25—or get FREE Two-
                        119 customer reviews | 6 answered questions                                                Day Shipping with Amazon Prime
    Amazon's Choice       for "biotene oral balance dry mouth gel"                                       You Save: $5.01 (23%)

                                                                                                         In Stock. Ships from and sold by Amazon.com.

                                                                                                         Want it tomorrow, June 28? Order within 23 hrs 53 mins and
                                                                                                         choose One-Day Shipping at checkout. Details


                                                                                                             Yes, I want FREE Two-Day Shipping withcAmazon Prime


                                                                                                                      Deliver tocNewyork 10001

                                                                                                                  Qty: 1                           Turn on 1-click ordering



                                                                                                                                            Add to Cart


                                                                                                                                             Buy Now


                                                                                                                                            Add to List




                                                                                                          Other Sellers on Amazon                               16cnewcfromc$16.89


                                                                                                          $19.00 ($6.33 / Count) & FREE Shipping on                     Add to Cart
                                                                                                          eligible orders. Details
                                                                                                          Sold by: Quadrangle Sales

                                                                                                          $20.05 ($6.68 / Count) +cFree Shipping                        Add to Cart

    About the product                                                                                     Sold by: Pharmapacks

       Concentrated formula
       Soothing and moisturizing relief                                                                                             Share




   Frequently bought together
                                                        Total price: $48.14
                                                                                                                                             America’s detergent
                                                         Add all three to Cart
                                                                                                                                             brand for sensitive
             +                +                           Add all three to List                                                              skin
                                                                                                                                             all Liquid Laundry Detergent Easy-
                                                                                                                                             Pouch, Free Clear for Sensitive Skin,...
                                                                                                                                                            1
        These items are shipped from and sold by different sellers. Show details
                                                                                                                                             $25.23
         This item: Biotene OralBalance Moisturizing Gel Flavor-Free, Alcohol-Free, for
                                                                                                                                                                       Ad feedback
         Dry Mouth, 1.5 ounce (Pack of 3) $16.89 ($5.63 / Count)
         Biotene Gentle Mint Moisturizing Mouth Spray, Sugar-Free, for Dry Mouth and                                     New Solimo mouthwash by Amazon
         Fresh Breath, 1.5 ounce… $11.26

https://www.amazon.com/Biotene-OralBalance-Moisturizing-Flavor-Free-Alcohol-Free/dp/B01IKD4VKI/ref=sr_1_1_a_it?s=home-garden&ie=UTF8&qid…                                               1/9
